Opinion of the Court, Gary, P. J. The appellees, as real estate brokers, were engaged in negotiating a sale of a house from Mr. Hunt to Mr. Kent. Kent wanted more ground, which belonged to Day, and Hunt went to him about it. Through that interview, perhaps, but perhaps the subsequent events would have been the same if it had never occurred, Kent went to Day and bought Day’s ground. The only circumstance tending to charge Day with commissions to appellees is, that Hunt told Day when he went' to him about his ground, that the business came through a real estate man, and if a sale was made it would be through him, and he wanted a commission; to which Day, laughing, replied that they all wanted commission. Hunt was not an agent of the appellees to make any contract between them and Day, and they in fact had no connection with the sale by Day to Kent. The utmost that can be said, is, that in looking for a house for Kent, events so shaped themselves without their aid, that Kent bought a piece of naked ground from Day. To that result, perhaps, Hunt, prompted by his own interest solely, contributed. The appellees have no claim upon Day, and the judgment is reversed and the cause remanded.